DENY and Opinion Filed October 12, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00822-CV

IN RE WILLIAM LISLE AND SMITH LISLE HOLDINGS, LTD., Relators

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-00639-2015

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Nowell
      Relators ask the trial court for a writ of mandamus to vacate an order enforcing

a permanent injunction and an order denying approval of relators’ proposed solution

to a drainage problem. Entitlement to mandamus relief requires relators to show that

the trial court clearly abused its discretion and that they lack an adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

      After reviewing the petition, the response, the reply, and the record before us,

we conclude relators have not shown they are entitled to mandamus relief.
      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).




                                         /Erin A. Nowell/
220822f.p05                              ERIN A. NOWELL
                                         JUSTICE




                                      –2–